DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 04/28/2020 was filed after the.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: energy harvester in claims 23 and 30.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 23-26, 28-33, 35-37, and 40 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Huang et al (US 2012/0032518).
	Regarding claim 23, Huang discloses an energy harvesting system (Fig. 1 #100 energy harvesting system), comprising: 
an energy harvester (Fig. 1 #102 photovoltaic, #104 thermal transducer, #106 vibration transducer, #108 RF transducer) configured to harvest kinetic, electromagnetic, light, or thermal energy that is expended during a welding process, and convert the energy into electrical energy; 
and a device (Fig. 1 #130 battery) configured to receive the electrical energy, the device comprising the device comprising an energy storage device (Fig. 1 #130 battery) or a welding-related device.
Regarding claim 24, Huang teaches the system as appears above (see the rejection of claim 23), and Huang further teaches wherein the energy harvester (Fig. 1 #102 photovoltaic, #104 thermal transducer, #106 vibration transducer, #108 RF transducer)1 is configured to harvest kinetic energy while the energy harvester is coupled to a hammer, a grinder, or a gas supply line.
Regarding claim 25, Huang teaches the system as appears above (see the rejection of claim 23), and Huang further teaches wherein the energy harvester (Fig. 1 #102 photovoltaic, #104 thermal transducer, #106 vibration transducer, #108 RF transducer) comprises a photovoltaic cell2 (Fig. 1 #102 photovoltaic) of a welding helmet that is configured to harvest light energy generated during the welding process.
Regarding claim 26, Huang teaches the system as appears above (see the rejection of claim 23), and Huang further teaches wherein the energy harvester (Fig. 1 #102 photovoltaic, #104 thermal transducer, #106 vibration transducer, #108 RF transducer) comprises a Seebeck device (Fig. 1 #104 thermal transducer) configured to harvest thermal energy generated during the welding process.
Regarding claim 28, Huang teaches the system as appears above (see the rejection of claim 23), and Huang further teaches wherein the energy harvester (Fig. 1 #102 photovoltaic, #104 thermal transducer, #106 vibration transducer, #108 RF transducer) is configured to harvest energy from an electromagnetic field generated by a weld current flowing through a weld cable3 in electrical communication with a welding power supply.
Regarding claim 29, Huang teaches the system as appears above (see the rejection of claim 23), and Huang further teaches wherein the energy harvester is part of, or coupled to, the welding-related device ((Examiner notes that the phrase “wherein the energy harvester is part of, or coupled to, the welding-related device” is a statement of intended use and the structure of the device as taught by Huang can perform the intended function.  It has been held that “[A]pparatus claims cover what a device is, not what a device does. Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original); MPEP 2114. A claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987); MPEP 2114(II).  A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.).
Regarding claim 30, Huang discloses a welding system (Fig. 1 #100 energy harvesting system), comprising: 
an energy harvester (Fig. 1 #102 photovoltaic, #104 thermal transducer, #106 vibration transducer, #108 RF transducer) configured to harvest kinetic, electromagnetic, light, or thermal energy that is expended during a welding process, and convert the energy into electrical energy; 
and a device (Fig. 1 #130 battery) configured to receive the electrical energy, the device comprising the device comprising an energy storage device (Fig. 1 #130 battery) or a welding-related device.
Regarding claim 31, Huang teaches the system as appears above (see the rejection of claim 30), and Huang further teaches wherein the energy harvester (Fig. 1 #102 photovoltaic, #104 thermal transducer, #106 vibration transducer, #108 RF transducer)4 is configured to harvest kinetic energy while the energy harvester is coupled to a hammer, a grinder, or a gas supply line.
Regarding claim 32, Huang teaches the system as appears above (see the rejection of claim 30), and Huang further teaches wherein the energy harvester (Fig. 1 #102 photovoltaic, #104 thermal transducer, #106 vibration transducer, #108 RF transducer) comprises a photovoltaic cell5 (Fig. 1 #102 photovoltaic) of a welding helmet that is configured to harvest light energy generated during the welding process.
Regarding claim 33, Huang teaches the system as appears above (see the rejection of claim 30), and Huang further teaches wherein the energy harvester (Fig. 1 #102 photovoltaic, #104 thermal transducer, #106 vibration transducer, #108 RF transducer) comprises a Seebeck device (Fig. 1 #104 thermal transducer) configured to harvest thermal energy generated during the welding process.
Regarding claim 35, Huang teaches the system as appears above (see the rejection of claim 30), and Huang further teaches wherein the energy harvester (Fig. 1 #102 photovoltaic, #104 thermal transducer, #106 vibration transducer, #108 RF transducer) is configured to harvest energy from an electromagnetic field generated by a weld current flowing through a weld cable6 in electrical communication with a welding power supply.
Regarding claim 36, Huang teaches the system as appears above (see the rejection of claim 30), and Huang further teaches wherein the energy harvester is part of, or coupled to, the welding-related device ((Examiner notes that the phrase “wherein the energy harvester is part of, or coupled to, the welding-related device” is a statement of intended use and the structure of the device as taught by Huang can perform the intended function.  It has been held that “[A]pparatus claims cover what a device is, not what a device does. Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original); MPEP 2114. A claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987); MPEP 2114(II).  A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.).
Regarding claim 37, Huang discloses a method of harvesting energy from a welding process, the method comprising: harvesting kinetic, electromagnetic, light, or thermal energy that is expended during a welding process, via an energy harvester ([0009] lines 4-9 ---"Each transducer generates electrical energy from one or more ambient (environmental) sources, e.g., the transducer 102 from a photovoltaic source (solar power), the transducer 104 from a thermal source, the transducer 106 from a vibration source, and the transducer 108 from a WiFi radio frequency (RF) signal source.”); 
converting the energy into electrical energy ([0013] lines 5-8 ---"The DC-to-DC converter 126 is configured to receive the DC signal from the selected transducer and to supply an output voltage Vout having a desired voltage level.”); 
and routing the electrical energy to an energy storage device or a welding-related device ([0020] lines ---"The method can further include coupling the output voltage, Vout, to a voltage regulator, e.g., 132. The method can further include coupling the output voltage, e.g., Vout to a battery charger, e.g., 128, that is arranged to charge a battery, e.g., 130.”).
Regarding claim 40, Huang teaches the method as appears above (see the rejection of claim 37), and Huang further teaches wherein harvesting the energy comprises harvesting thermal energy generated during the welding process, and wherein the energy harvester comprises a Seebeck device ([0009] lines 4-9 ---"Each transducer generates electrical energy from one or more ambient (environmental) sources, e.g., the transducer 102 from a photovoltaic source (solar power), the transducer 104 from a thermal source, the transducer 106 from a vibration source, and the transducer 108 from a WiFi radio frequency (RF) signal source.”).



 Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Huang et al (US 2012/0032518) as applied to claim 23, in view of Arms et al (US 7,256,505).
Regarding claim 27, Huang teaches the system as appears above (see the rejection of claim 23), but does not teach wherein the energy harvester comprises a weight positioned on a welding helmet, the weight being configured to rotate in response to movement of the welding helmet from a usage position to a non-usage position, and the energy harvester configured to harvest kinetic energy produced via the rotation of the weight.
Nonetheless, Arms teaches wherein the energy harvester comprises a weight (Fig. 1C energy harvesting cantilever) positioned on a welding helmet7, the weight being configured to rotate in response to movement of the welding helmet from a usage position to a non-usage position, and the energy harvester configured to harvest kinetic energy produced via the rotation of the weight.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the energy harvesting system of Huang by incorporating the energy harvesting cantilever of Arms for the purpose of generating energy used to power various components of the system.

Claim 34 is/are rejected under 35 U.S.C. 103 as being unpatentable over Huang et al (US 2012/0032518) as applied to claim 30, in view of Arms et al (US 7,256,505).
Regarding claim 34, Huang teaches the system as appears above (see the rejection of claim 30), but does not teach wherein the energy harvester comprises a weight positioned on a welding helmet, the weight being configured to rotate in response to movement of the welding helmet from a usage position to a non-usage position, and the energy harvester configured to harvest kinetic energy produced via the rotation of the weight.
Nonetheless, Arms teaches wherein the energy harvester comprises a weight (Fig. 1C energy harvesting cantilever) positioned on a welding helmet8, the weight being configured to rotate in response to movement of the welding helmet from a usage position to a non-usage position, and the energy harvester configured to harvest kinetic energy produced via the rotation of the weight.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the energy harvesting system of Huang by incorporating the energy harvesting cantilever of Arms for the purpose of generating energy used to power various components of the system.

Claim 38 is/are rejected under 35 U.S.C. 103 as being unpatentable over Huang et al (US 2012/0032518) as applied to claim 37, in view of Levenick et al (US 2012/0325215).
Regarding claim 38, Huang teaches the method as appears above (see the rejection of claim 37), but does not teach wherein harvesting the energy comprises harvesting kinetic energy while the energy harvester is coupled to a hammer, a grinder, or a gas supply line.
Nonetheless, Levenick teaches wherein harvesting the energy comprises harvesting kinetic energy while the energy harvester is coupled to a hammer, a grinder, or a gas supply line ([0021] lines 1-6 ---"With reference to FIG. 1, a gas flow indicator 5 can include a gas kinetic energy harvesting means 20. Gas kinetic energy harvesting means 20 can be in the form of a paddlewheel or a turbine and can be located in-line with gas flow 40 (arrow 40 shows the direction of gas flow) and contained within a housing 30.”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Huang by incorporating the energy harvester coupled to a gas supply line as taught by Levenick for the purpose of harvesting energy from the flow of gas through the gas line.

Claim 39 is/are rejected under 35 U.S.C. 103 as being unpatentable over Huang et al (US 2012/0032518) as applied to claim 37, in view of Becker et al (US 2009/0231423).
Regarding claim 39, Huang teaches the method as appears above (see the rejection of claim 37), but does not teach wherein harvesting the energy comprises harvesting light energy emitted by the welding process, wherein the energy harvester comprises a photovoltaic cell of a welding helmet.
Nonetheless, Becker teaches wherein harvesting the energy comprises harvesting light energy emitted by the welding process, wherein the energy harvester comprises a photovoltaic cell of a welding helmet ([0022] lines 7-12 ---" In other embodiments, one or both of these components may be mounted in other locations in or on the welding helmet 12. Photovoltaic cells 40 may also be mounted in or adjacent to the lens 32 for capturing light energy from either ambient light during non-welding periods or the welding arc during welding.”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Huang by incorporating the photovoltaic cell on a welding helmet as taught by Becker for the purpose of capturing light energy from either ambient light during non-welding periods or the welding arc during welding.

Claim 42 is/are rejected under 35 U.S.C. 103 as being unpatentable over Huang et al (US 2012/0032518) as applied to claim 37, in view of Banting et al (US 2010/0084920).
Regarding claim 42, Huang teaches the method as appears above (see the rejection of claim 37), but does not teach wherein harvesting the energy comprises harvesting energy from an electromagnetic field generated by a weld current flowing through a weld cable in electrical communication with a welding power supply.
Nonetheless, Banting teaches wherein harvesting the energy comprises harvesting energy from an electromagnetic field generated by a weld current flowing through a weld cable in electrical communication with a welding power supply (Abstract).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Huang by incorporating harvesting energy from an electromagnetic field as taught by banting for the purpose of capturing magnetic flux energy and converting it into electrical energy suitable for consumption by an electrical device.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOE E MILLS JR. whose telephone number is (571)272-8449. The examiner can normally be reached M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dana Ross can be reached on (571) 272-4480. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOE E MILLS JR./Examiner, Art Unit 3761

/DANA ROSS/Supervisory Patent Examiner, Art Unit 3761                                                                                                                                                                                                                                                                                                                                                                                                     


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 The vibration transducer creates electrical energy from vibration which Examiner considers to be kinetic energy. Hammers, grinders, and gas supply lines produce vibration. The hammers, grinders, and gas supply lines are not a part of the claimed invention.
        2 The welding helmet is not positively recited as an element of the claimed invention. The photovoltaic can be attached to a welding helmet.
        3 The weld cable is not positively recited as an element of the claimed invention. The RF transducer is capable of being attached to and harvesting RF energy from a weld cable.
        
        4 The vibration transducer creates electrical energy from vibration which Examiner considers to be kinetic energy. Hammers, grinders, and gas supply lines produce vibration. The hammers, grinders, and gas supply lines are not a part of the claimed invention.
        5 The welding helmet is not positively recited as an element of the claimed invention. The photovoltaic can be attached to a welding helmet.
        6 The weld cable is not positively recited as an element of the claimed invention. The RF transducer is capable of being attached to and harvesting RF energy from a weld cable.
        
        7 The welding helmet is not positively recited as an element of the claimed invention. The energy harvesting cantilever can be attached to a welding helmet.
        
        8 The welding helmet is not positively recited as an element of the claimed invention. The energy harvesting cantilever can be attached to a welding helmet.